There is no vital difference between the pleadings in this case and those in the case of City of Coral Gables, Florida, a municipal corporation, respondent, plaintiff in error, versus State of Florida, *Page 680 ex rel. George Couper Gibbs, Attorney General of the State of Florida, and D.C. Drawdy and Effie F. Drawdy, his wife, co-relators, defendants in error, decided this day, therefore, on the authority of that case the judgment of the lower court in this one is reversed with directions to proceed in accordance with the opinion filed in the former.
BROWN, C. J., WHITFIELD, TERRELL, CHAPMAN, THOMAS and ADAMS, J. J., concur.
BUFORD, J., not participating.